Citation Nr: 1203460	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-04 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a right wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

For historical purposes, the Veteran filed his claim for an increased disability rating for his right wrist disability in May 2008.  Thereafter, he was awarded an increased 10 percent rating by way of the February 2009 rating decision.  The record reflects that the Veteran underwent right wrist surgery on October 26, 2009.  In a February 2010 rating decision, he was awarded a temporary 100 percent disability rating for over two months of convalescence following his surgery until January 1, 2010.  He has not expressed disagreement with the assignment of the temporary total rating, and this issue is not currently on appeal or addressed in the remand below.  

In July 2011, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required with respect to the Veteran's claim for an increased rating for his service-connected right wrist disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

In an April 2009 statement and during the July 2011 Travel Board hearing, the Veteran indicated he was receiving disability benefits from the Social Security Administration (SSA) due to his service-connected right wrist disability.  Although he has submitted portions of the medical records associated with his SSA claim for benefits, his complete SSA records are not of record.  These records must be obtained before deciding his claims since they may be relevant to his claim for an increased disability rating.  38 U.S.C.A. § 5103(c)(3); 38 C.F.R. § 3.159(c)(2).  VA has a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(c).  Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  VA must make as many requests as necessary to obtain relevant SSA records, unless a determination is made that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, a remand is warranted to obtain these records.

Additionally, further medical development is needed prior to the adjudication of the Veteran's claim.  He reported in his April 2009 statement, and the medical evidence of record reflects, that he underwent surgery on his right wrist in October 2009.  The Veteran has essentially claimed that his wrist symptomatology had gotten worse since his condition was last assessed during the most recent June 2008 VA examination.  He reiterated his contentions of worsening symptomatology during the July 2011 Travel Board hearing.

As reflected above, the Veteran was last afforded a VA examination to assess his right wrist disability in June 2008.  Thus, the June 2008 examination is over three years old.  In light of the fact that the Veteran's most recent VA examination occurred in June 2008, the medical evidence suggesting an increase in severity, and the Veteran's assertions as to the increased severity of his right wrist disability, the Board finds that additional development is warranted to determine the current severity of the claimed disability.  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, severity and manifestations of the service-connected right wrist disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (19950, 60 Fed. Reg. 43186).  Thus, the Board has no discretion and must remand his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request from the SSA all records associated with the Veteran's disability claim(s).  Specifically, the RO/AMC shall request copies of the disability determination and all medical records considered.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified.

2.   The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the current severity and all manifestations associated with the Veteran's service connected disability of the right wrist.  The claims file must be made available to the examiner for review of the pertinent medical and other history.  All necessary diagnostic testing, and evaluations should be completed and the examiner must identify all symptomatology associated with the right wrist disability.

The examiner is asked to address the following:

(a)  Provide the range of motion of the right wrist (palmar flexion, dorsiflexion, ulnar and radial deviation) expressed in degrees.  The examiner is also specifically requested to address in the examination report whether favorable or unfavorable ankylosis is shown.  If favorable ankylosis is found, the degree of dorsiflexion should be identified.  The examiner should also specifically determine if the Veteran has unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation, or in any other position, except favorable.

(b)  Determine whether the right wrist disability exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected disorder and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Finally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the right wrist is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

(c)  Determine whether the Veteran has any residual arthritis which has developed secondary to his service-connected disability.

A complete rationale for any opinion expressed shall be provided in a legible report.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.

3.  Thereafter, the RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board for further adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


